DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021, 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “load condition detectors configured to detect conditions of the loads, wherein the voltage controller determines, based on the conditions of the loads detected by the load condition detectors, allowable voltage ranges between highest allowable minimum input voltages and lowest allowable maximum input voltages among allowable minimum input voltages and allowable maximum input voltages of the loads connected from the AC-DC converter through the first DC lines, and calculates, within the allowable voltage ranges, the different voltages of the DC powers so that an overall efficiency of the loads converter is improved, to control the 
Claim 20 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a power controller configured to control the different voltages of the DC powers to be output from the DC-DC converter; and a plurality of second DC lines connected from the respective output terminals of the DC-DC converter, for distributing to the loads the DC powers with a plurality of different voltages output from the DC-DC converter, wherein the voltage controller controls the different voltages of the DC powers to be output from the AC-DC converter to improve overall power efficiency of including the loads and the AC-DC converter, and wherein the second DC lines connected from the DC-DC converter are respectively connected to the first DC lines midway between the AC-DC converter and the loads” and with other limitations.
Claim 27 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “load condition detectors configured to detect conditions of the respective loads, wherein the voltage controller determines, based on the conditions of the loads detected by the load condition detectors, allowable voltage ranges between highest allowable minimum input voltages and lowest allowable maximum input voltages among allowable minimum input voltages and allowable maximum input voltages of the loads connected from the AC- DC converter through the first DC lines, and calculates, within the allowable voltage ranges, the different voltages of the DC powers so that an overall efficiency of the loads is improved, to control the 
Claim 2, 12-19, 21-26 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jiang et al. (US 2008/0179956) discloses a power supply [300, Fig. 3], which includes an AC/DC converter [110] converts an AC power lines input (102, 104) into DC power [VDC1], which coupled to plurality loads [L1-Ln] via plurality of DC/DC converters [VC1-VCn] with difference DC voltage output [see Fig. 3, par 0046-0049 and claim 2].
Van der lee et al. (US 2013/0147273) discloses a power supply [200, Fig. 2A] which includes an AC/DC converter [145] converts an AC power lines input (203) into plurality DC powers.
Jiang or Van der lee does not disclose “load condition detectors configured to detect conditions of the loads, wherein the voltage controller determines, based on the conditions of the loads detected by the load condition detectors, allowable voltage ranges between highest allowable minimum input voltages and lowest allowable maximum input voltages among allowable minimum input voltages and allowable maximum input voltages of the loads connected from the AC-DC converter through the first DC lines, and calculates, within the allowable voltage ranges, the different voltages of the DC powers so that an overall efficiency of the loads converter is improved, to control the 
“a power controller configured to control the different voltages of the DC powers to be output from the DC-DC converter; and a plurality of second DC lines connected from the respective output terminals of the DC-DC converter, for distributing to the loads the DC powers with a plurality of different voltages output from the DC-DC converter, wherein the voltage controller controls the different voltages of the DC powers to be output from the AC-DC converter to improve overall power efficiency of including the loads and the AC-DC converter, and wherein the second DC lines connected from the DC-DC converter are respectively connected to the first DC lines midway between the AC-DC converter and the loads”; and
“load condition detectors configured to detect conditions of the respective loads, wherein the voltage controller determines, based on the conditions of the loads detected by the load condition detectors, allowable voltage ranges between highest allowable minimum input voltages and lowest allowable maximum input voltages among allowable minimum input voltages and allowable maximum input voltages of the loads connected from the AC- DC converter through the first DC lines, and calculates, within the allowable voltage ranges, the different voltages of the DC powers so that an overall efficiency of the loads is improved, to control the AC-DC converter to output the DC powers with the calculated different voltages to the respective first DC lines”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836